Citation Nr: 1436766	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits based on service from February 2003 to September 2004. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The appellant served on active duty from February 2003 to September 2004.  His service period includes time lost under 10 U.S.C.A. § 972 from August 23, 2003 to February 17, 2004, and from March 8, 2004 to July 30, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision of the RO in Huntington, West Virginia, which determined that the character of the appellant's service from February 2003 to September 2004 was a bar to VA benefits.  

In November 2011, the appellant testified before the undersigned Acting Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  The Veteran has recently requested that he be allowed to testify at another hearing before the Board.  As the Veteran already has been afforded a Board hearing regarding the issue on appeal, his request for a second Board hearing is denied.  See 38 C.F.R. §§ 20.703, 20.707, 20.717 (2013).

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The appellant had active duty service from February 11, 2003 to September 3, 2004.

2.  In August 2004, the appellant requested a discharge, in lieu of trial by court martial for offenses of two periods of absence without leave (AWOL) from August 23, 2003 to February 17, 2004 (for 178 days), and from March 8, 2004 to July 30, 2004 (for 143 days).  He was discharged from active military service in September 2004 under other than honorable conditions.

3.  The record demonstrates that the appellant engaged in lengthy and repeated periods for a cumulative of 321 days of AWOL; the appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.

4.  There is no indication that the appellant was insane at any time that he went AWOL or thereafter.

5.  In a February 2010 decision, Arm Discharge Review Board (ADRB) upgraded the appellant's character of discharge to under honorable conditions, general; however, that upgrade does not remove the regulatory bar for VA benefits. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA compensation and pension benefits.  38 U.S.C.A. §§ 101(e), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. 

In a November 2006 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service personnel and treatment records are on file.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Character of Discharge as Bar to VA benefits 

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge due to willful and persistent misconduct is considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest.  See 38 C.F.R. § 3.12(d)(1).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").

The appellant served on active duty from February 2003 to September 2004.  The appellant's service personnel records show he was discharged under conditions other than honorable, and that the reason for his separation was in lieu of trial by court-martial.  In August 2004, the appellant was charged with committing offenses in violation of Article 86 of the Uniform Code of Military Justice for unauthorized absence of 178 days from August 23, 2003 to February 18, 2004, and for unauthorized absence of 143 days from March 8, 2004 to July 31, 2004.  After consultation with counsel, in writing, the appellant admitted to the charged offenses and he requested separation from the Army in lieu of trial by court martial.  He further agreed to accept an undesirable discharge to avoid a court martial for those aforementioned offenses.  An August 2004 memorandum from the Garrison Commander shows that his request for discharge in lieu of trial by court martial was approved and his character of discharge was under other than honorable conditions.  The Veteran was discharged under conditions other than honorable in September 2004. 

The record does not reflect whether the court-martial was a general or special court-martial which would be relevant under 38 C.F.R. § 3.3 .12(d)(1).  However, in this instance it does not need to be clarified because the Board has determined that the appellant's discharge is disqualifying because it was based on willful and persistent misconduct under 3.12(d)(4), and therefore the Board does not need to address the question of whether a potential court-martial was a general court-martial or not.

The Board finds that the repeated and extended AWOLs constitute willful and persistent misconduct.  The record indicates that the appellant repeatedly absented himself without permission for two extended periods of time, for a total cumulative of 321 days of AWOL.  He was charged with a court-martial in February 2004 without any deterrent effect of the appellant's second extended period of AWOL.  A discharge due to willful or persistent misconduct is considered to have been issued under dishonorable conditions and is a bar to the payment of benefits under 38 C.F.R. § 3.12.

The appellant contends that his periods of AWOL were the result of administrative error, in which his contract with the Army National Guard had been completed, and he did not officially re-enlist.  He further contends that some protions of his periods of AWOL were in fact authorized absences based on medical need and his contends that he did actually attempt to present back for duty but he was denied access to the military base.  In the alternative, the appellant claims that he suffered from psychiatric disorder which deemed him not responsible for his actions during the periods of AWOL.

Initially, the Board notes that even if the appellant statements surrounding the circumstances of his unauthorized absence are accepted as credible, the compelling circumstances exception applies to 38 C.F.R. § 3.12(c), which is not applicable here.  His first period of AWOL was only for a total of 178 days and his second period of AWOL was only for a total of 143 days.  The appellant does not have a continuous unauthorized absence of at least 180 days.  The compelling circumstances exception does not apply to 38 C.F.R. § 3.12(d), and that subsection is not applicable in this case.  Consequently, there is only one possible exception to the appellant being barred from receiving VA benefits for the period of service from February 2003 to September 2004: if he is shown to have been insane at the time of the offenses (two periods of AWOL from August 23, 2003 to February 18, 2004, and from March 8, 2004 to July 31, 2004).  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

With regard to the appellant's contention that he suffered from a psychiatric disorder that rendered him incapable of taking responsibility for his actions, although his service treatment records do show he sought mental health care prior to his discharge, the preponderance of the evidence is against a finding that the Veteran was insane as defined by 38 C.F.R. § 3.354(a) during his two periods of AWOL.  The medical evidence does reflect that the appellant has current diagnoses of PTSD, depressive disorder, and anxiety; however, none of the available service or private treatment records during the appellant's period of service from February 2003 to September 2004 demonstrates that he suffered from psychosis or was insane for the entire the two periods of AWOL.  Instead, the appellant's private treatment records during his periods of AWOL show that he only sought treatment for high blood pressure, and does not indicate that the appellant suffered from mental instability at those times.  See 2003 and 2004 private treatment records from Mid-Ohio Valley Medical Group and Marietta Memorial Hospital, as well as February 2004 private medical statement from Dr. D.E.N.  

The appellant's service treatment records show that on August 13, 2004 he presented with complaints of multiple issues, including possible PTSD symptoms, such as flashbacks and anxiety related to his deployment in Iraq.  He was scheduled to meet with behavioral medicine.  An August 16, 2004 service mental health treatment record shows that the appellant suffered from anxiety related to unresolved administrative issue.  It was further noted that the appellant was not currently suicidal or homicidal at that time.  However, there is no indication in the service treatment records that the appellant suffered from psychosis or he was insane at the time of committing the offenses of AWOL from August 23, 2003 to February 18, 2004, and from March 8, 2004 to July 31, 2004.  The appellant declined a medical examination at separation. 

Moreover, pursuant to the Board's 2011 remand directives, the Veteran was afforded a February 2014 VA psychiatric examination, in which the VA examiner concluded that based on a review of the claims and the findings from clinical interview, the appellant was not insane at the time of his two periods of AWOL.  The VA examiner stated except for a December 2010 retrospective opinion by Dr. W. C., there was no contemporaneous medical evidence that addressed the appellant's state of mind at the time he was AWOL.  The VA examiner noted that a review of the private treatment records during the appellant's periods of AWOL does not show that his treating physician, Dr. N., had any concerns about his mental status. 

The Board acknowledges Dr. C.'s December 2010 private retrospective opinion that the appellant met the VA criteria for insanity during his periods of AWOL.  According to Dr. C., the appellant reported being under extreme stress, suffering from PTSD, and placed on suicide precautions during his periods of AWOL.  The appellant also reported that he experienced several dissociative episodes, behaved erratically, and challenged authority.  Based on the appellant's reported history, Dr. C. found that the appellant lacked the ability to reason and experience diminished capacity to make reasonable decisions during his periods of AWOL.  However, the Board finds that the 2010 private psychological evaluation report contains inherent inconsistencies in the recorded factual background with the medical conclusion that the appellant met the criteria for insanity.  In this regard, the private 2010 report shows that the appellant informed Dr. C that he sought treatment for his high blood pressure, and then received "mixed messages about returning or staying home," and he was informed of the consequence of being AWOL. He was ultimately arrested and returned to his duty station.  While the appellant expressed feeling symptoms of extreme stress and suffering from frustrated with administrative issues regarding his service and duty station, based on the record history in the 2010 private report, the appellant did not express mental health problems until he was returned to duty and after his period of AWOL.  Dr. C.'s medical conclusion that the appellant met the VA criteria of insanity during his offenses of AWOL is not supported by the evidence contained in the private 2010 report, and the medical conclusion is without a sufficient rationale statement.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A medical opinion premised upon an unsubstantiated account is of no probative value.)

Moreover, the appellant has not consistently reported the reasons for his cumulative 321 days of AWOL.  Although he now asserts that he was insane or suffered from psychosis during his two periods of AWOL, he had previously reported his absences were due to medical needs for his hypertension, and his subsequent absences were related to miscommunication and administrative error with his supervisors.  While the Veteran has consistently reported feeling symptoms of stress and frustration towards administrative issues surrounding his absence, he did not articulate a legal insanity defense for his AWOL offenses until well after his claim had been denied by the RO.  Notably, on his July 2007 notice of disagreement and April 2008 substantive appeal, the appellant only asserted that the nature of his discharge was in dispute as he in fact had authorized absence.  During his January 2009 Decision Review Officer hearing, the appellant testified that he was remained absent during his second period of AWOL from March 2004 to August 2004 because of financial problems.  He further testified that he returned to work as a commercial truck driver, which required three medical physicals and he passed.  See Id., page 33.  The appellant's ability to obtain a commercial driver license during his second period of AWOL is inherently inconsistent with his current assertions that he was insane during that offense. 

Based on the Veteran's conflicting statements, the Board finds that the Veteran is not a credible historian regarding the facts of his service and the nature of his AWOL, or the reasons for his ultimate discharge from service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  As the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections which formed the basis of Dr. C.'s medical conclusion, that medical conclusion has no probative value in this matter.  

The Board further notes that a claimant may be considered competent to provide evidence as to observations and some medical matters, but that questions as to whether the requisite criteria for insanity for VA purposes are complex matters akin to the type of medical matters which courts have found laypersons are not competent to testify.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  In the absence of competent evidence demonstrating the appellant was insane for VA compensation purposes at the time of his two periods of AWOL, which led to his discharge, the Board finds the claim must be denied.

Moreover, and to the extent that the Veteran has alleged that his current mental health treatment establishes that he was insane at the time he was discharged in September 2004, the manifestations and/or diagnoses of psychiatric disorder do not equate to insanity under 38 U.S.C.A. § 5303(b) or 38 C.F.R. § 3.12(b).  See Beck v. West, 13 Vet App. 535 (2000).  

The Board notes that in June 2009, the appellant applied to the Department of Army, Army Discharge Review Board (ADRB), and requested that his undesirable discharge type be upgraded from under conditions other than honorable.  On review, the ADRB determined that the change in characterization of his service was warranted as "the characterization of service was too harsh based on the appellant's length and quality of service to include his combat service and as result it is inequitable."  The ADRB awarded relief in the form of an upgrade of the characterization of service to general, under honorable conditions.  However, it was noted that the reason for the discharge was proper and equitable, and no change was made for the reason for the appellant's discharge.  In June 2010, the appellant was subsequently issued a new DD Form 214 that reflects the appellant's charge of discharge as general, under honorable conditions.  Pertinently, the appellant's discharge was upgraded was not awarded by a discharge review board established under 10 U.S.C. § 1553, and his 2010 upgraded character of discharge by the ADRB does not set aside a bar to benefits imposed under 38 C.F.R. § 3.12(d).

Since the appellant had two lengthy periods of AWOL of a cumulative 321 days, which reflects willful and persistent misconduct, and because there is no evidence to suggest that he was insane at the time, his discharge must be considered as having been under dishonorable conditions.  For the reasons stated above, the Board finds that the character of the appellant's discharge is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d)(4).


ORDER

The character of the appellant's discharge from service is a bar to VA compensation and pension benefits. 




____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


